Citation Nr: 0718272	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Washington, D. C.  The 
matter has since been transferred to the Pittsburgh, 
Pennsylvania RO which now has jurisdiction of the file when 
at the RO.  

This matter has been advanced on the Board's docket pursuant 
to the authority in 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's psychiatric manifestations 
include irritability, crying, insomnia, panic attacks, 
temporal dissatisfaction, reduced energy levels, an inability 
to overcome wartime memories, chronic anxiety, and 
depression.  

2.  The veteran's only service-connected disability is 
schizophrenic reaction, evaluated as 50 percent disabling.  

3.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected psychiatric disorder is 
so severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for schizophrenic reaction have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.130, 
Diagnostic Code (DC) 9204 (2006).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 3.340, 4.1, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

The RO provided the veteran with a copy of the August 2002 
and December 2002 rating decisions which denied the claims on 
appeal, two letters in May 2005, and a statement of the case 
(SOC) in July 2005, all of which discussed the pertinent 
evidence, and the laws and regulations related to these 
claims.  Moreover, these documents essentially notified the 
veteran of the evidence needed to prevail on these claims.  
Specifically, the May 2005 letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letter corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim.  Id. It appears that in one of the letters 
dated in May 2005, the RO provided the veteran with 
information consistent with the Court's holding in Dingess.  
Nevertheless, as the veteran's claims for an increased rating 
for PTSD and a TDIU are being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

Service medical records reflect that the veteran was treated 
for psychosis.  Service connection was established for this 
condition in an October 1945 rating decision, and a 50 
percent rating was assigned.  His service-connected psychosis 
was reclassified as schizophrenic reaction in the 1950s.  

Over the years, the veteran was awarded several temporary 
total ratings for his psychiatric condition (e.g., see rating 
actions in 1948 and 1952).  When examined by VA in November 
1954, he was nervous and depressed, but he showed no 
abnormality in reflexes, orientation, or memory.  In an April 
1955 rating determination, his 100 percent rating, effective 
from November 1952, was decreased to 70 percent as of June 5, 
1955.  Following additional VA examination in February 1958 
which showed no neurological abnormalities, the 70 percent 
rating was reduced to 50 percent, effective from June 10, 
1958.  When the veteran filed a claim in July 2001 from which 
the current appeal ensued, this 50 percent rating continued 
to be in effect.  

The record reflects that the veteran was examined on May 21, 
2002, in Spain where he resides near his son.  His primary 
medical complaint was of intense back pain with deteriorating 
of functional capacity.  It was noted that he also had a 
psychiatric disorder due to trauma suffered during World War 
II.  He continued to experience frequent reminiscences of war 
events and experiences associated with strong feelings of 
fear, anguish, and despair.  He was on psychiatric medication 
(Zoloft) and additional medications were recommended as was 
behavioral therapy.  It was noted that the veteran had been 
retired for 26 years.  His medical history also included loss 
of hearing in the left ear due to mastoiditis, chronic 
rhinitis,/sinusitis, osteoarthritis affecting the cervical 
region and both knees, benign prostatic hypertrophy, and 
depression.  

Physical examination showed limitation of motion in the 
cervical and lumbar regions and in the knees.  Psychiatric 
evaluation showed frequent feelings of dissatisfaction and 
unhappiness.  There was marked reduction in energy level, and 
he had problems sleeping and woke suddenly on a frequent 
basis.  He had lost interest in past activities and 
interests.  He had minimal social contact and occasional 
feelings of sorrow and despair.  As for daily physical 
activities, he had difficulty walking unassisted.  He could 
dress himself, comb his hair, and perform daily hygiene 
activities except for his bath for which he required 
assistance.  He could travel and shop for groceries, but he 
required personal assistance to do so.  He could not prepare 
meals or perform any domestic tasks.  He required minimal 
assistance managing his budget.  

The examiner added that the veteran appeared to be capable of 
performing the majority of daily life activities with a 
certain degree of independence but could not manage 
instrumental daily activities independently.  He was 
definitely incapable of taking care of his wife by himself 
since she suffered from an advanced degree of Alzheimer's 
disease and required assistance from specialized health 
technicians.  

The report of a September 21, 2002, psychiatric examination, 
also conducted in Spain, shows a diagnosis of post-traumatic 
stress disorder (PTSD).  Psychiatric manifestations included 
irritability, crying, insomnia, panic attacks, temporal 
dissatisfaction, reduced energy levels, and inability to 
overcome wartime memories, chronic anxiety, and depression.  
The examiner reported that there were no current symptoms 
indicative of schizophrenic disorder such as delirium and 
auditory hallucinations.  The veteran's judgment was not 
illogical, and his content of speech was not poor, nor was 
his mood deadened or inadequate.  His behavior was not 
disorganized.  The examiner noted that the only possible 
coinciding point between the two possible prior diagnoses was 
that of social isolationism.  The final diagnosis was severe 
PTSD.  

Additional medical documentation in the claims file refers to 
the veteran's wife and her treatment for Alzheimer's disease.  

Legal Analysis

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.



Rating Above 50 Percent for a Psychiatric Condition

Under the current schedular criteria, effective November 7, 
1996, DC 9204 (for schizophrenia), 38 C.F.R. § 4.130, the 
condition is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9204-9411 (2006).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected psychiatric disorder most nearly 
approximates the criteria for the currently assigned 50 
percent evaluation under DC 9204-9411, and no more.  In 2002, 
the veteran's psychiatric manifestations included 
irritability, crying, insomnia, panic attacks, temporal 
dissatisfaction, reduced energy levels, inability to overcome 
wartime memories, and chronic anxiety, and depression.  There 
was social isolation.  More recent psychiatric treatment is 
not indicated.  

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations.  The evidence 
of record, summarized above, is totally devoid of any report 
of obsessional behavior, illogical speech, or irrelevant 
speech such as to warrant a 70 percent evaluation for his 
psychiatric condition.

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  
38 U.S.C.A. § 5107(b), Gilbert, supra.  

TDIU

The veteran filed a claim for a TDIU in July 2001.  He 
reported that he was unable to work due to his psychiatric 
disorder.  Evidence of record shows that he retired from the 
workforce many years ago.  

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's nonservice-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, service connection has been established for a 
psychiatric disorder, evaluated as 50 percent disabling.  
That is the only service-connected disability.  Therefore, 
the veteran does not meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability 
rated at least 60 percent, or a combined rating of 70 percent 
or more, with one service- connected disability rated at 40 
percent or more).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).  
Consideration may be given to a veteran's education, special 
training, and previous work experience, but not to his age or 
to the impairment resulting from nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose, supra.   v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

While it is clear that the veteran is not working and has not 
worked for many years, it is equally clear that the veteran's 
physical disabilities are the primary culprit.  The veteran 
has significant cervical and lumbar limitation of motion, as 
well as limitation of motion in both knees.  Moreover, he has 
hearing loss in his left ear and other physical ailments, to 
include rhinitis/sinusitis and benign prostatic hypertrophy.  
The Board notes that he does have significant psychiatric 
manifestations as reported above, to include irritability, 
crying, insomnia, panic attacks, temporal dissatisfaction, 
reduced energy levels, wartime memories, anxiety, and 
depression.  But, he is not incoherent, his judgment is not 
illogical, and his content of speech is not poor.  His mood 
is neither deadened nor inadequate, and his behavior is not 
disorganized.  Thus, while the Board does not doubt that the 
veteran's service-connected disability has some effect on his 
employability, the preponderance of the evidence does not 
support his contention that his service-connected disability 
alone is of such severity so as to preclude his participation 
in any form of substantially gainful employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b) (2006).

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected psychiatric 
disability, when considered in association with his education 
and occupational background, renders him unable to secure or 
follow a substantially gainful employment.

Finally, a 50 percent rating for the psychiatric condition 
contemplates impairment in the ability to perform 
substantially gainful employment due to the veteran's 
service-connected disability.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2006).  The Board believes 
that the treatment record, the VA Schedule for Rating 
Disabilities, and the disability evaluation assigned to the 
veteran's disorder under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected psychiatric condition.  Therefore, a 
TDIU is not warranted.

The preponderance of the evidence is against the claim for a 
TDIU and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert, supra.


ORDER

Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


